Citation Nr: 1212399	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  07-22 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a higher initial evaluation for a residual scar, status post hysterectomy, rated as 10 percent disabling prior to March 11, 2010, and as 0 percent disabling from March 11, 2010.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever



INTRODUCTION

The Veteran had active service from June 1997 to December 2006. 

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.    

The Board remanded this claim to the RO for additional action in December 2010.  For the reason that follows, the Board again REMANDS this claim to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

The Veteran claims entitlement to a higher initial evaluation for a scar that results from her hysterectomy.  She first filed a claim for service connection for this residual scar in June 2006, which the RO granted in December 2006.  Prior to doing so, the RO did not provide the Veteran VCAA notice on her claim.  Thereafter, she disputed the initial evaluation the RO assigned the scar, a downstream element of the initial claim.  Since then, the RO has not corrected the initial error by providing the Veteran VCAA notice.  The RO's failure to do so prejudices the Veteran in the adjudication of her claim.  The RO must therefore correct this procedural defect on remand by sending the Veteran notice that satisfies the requirements of the VCAA, as interpreted in Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112 (2004), and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

This case is REMANDED for the following action:

1.  Provide the Veteran notice on her claim of entitlement to a higher initial evaluation for a residual scar, status post hysterectomy, rated as 10 percent disabling prior to March 11, 2010, and as 0 percent disabling from March 11, 2010, which satisfies the requirements of the VCAA.

2.  Readjudicate the claim.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Thereafter, subject to current appellate procedure, return this case to the Board for further consideration.  

The Board intimates no opinion as to the outcome in this case, but advises the Veteran that he has the right to submit additional evidence and argument on the remanded claim.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


